UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6545



JAMES LUTHER WILLIAMS,

                                              Plaintiff - Appellant,

          versus


RANDLE L. JONES, Assistant Public Defender,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-111-1)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Luther Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Luther Williams, a North Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Williams v. Jones, No.

CA-00-111-1 (M.D.N.C. Apr. 4, 2000).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 3, 2000, the district court’s records show that it was
entered on the docket sheet on April 4, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, we take the date
that the order was entered on the docket sheet as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2